Citation Nr: 1745309	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-22 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service June 1979 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently returned to the VA RO in Chicago, Illinois.

The Board notes that the Veteran claimed entitlement to service connection for PTSD.  However, given the various mental health diagnoses of record, the Board has recharacterized the issue on appeal accordingly.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDING OF FACT

The Veteran has an acquired psychiatric disability, to include PTSD that is etiologically related to in in-service sexual trauma.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was incurred in active service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has an acquired psychiatric disability related to her active service.  Specifically, the Veteran asserts that she suffers from depression and paranoia as a result of an episode of military sexual trauma.  The Veteran reported that while at a unit holiday party in December 1979, she was drugged and sexually assaulted by two men in her unit.  She reported that one of the men approached her several days after the incident and bragged about what he had done.

Service personnel records (SPRs) are silent for reports of an in-service sexual trauma.  The Veteran was received an honorable discharge from active service and had an overall good record of performance while she was in active service.  Additionally, service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of a psychiatric disability while the Veteran was in active service.  Further, there is no indication from the STRs that the Veteran received any treatment for a sexual assault while she was in active service.  

However, the Veteran has reported that she did not report the in-service sexual assault for fear of retaliation by her superiors or a negative impact on her military career, as well as humiliation at having been taken advantage of.  She reported that she requested a duty assignment change to her sergeant without specifying the reason so that she did not have to continue working around the men who had assaulted her.  The SPRs confirm that the Veteran's principal duty assignment was changed effective May 1980.

Post-service medical evidence shows that the Veteran has received treatment for various disabilities at the VA Medical Center, to include mental health treatment.  Of record is a May 2014 letter from the Veteran's treating psychiatrist at the VA Medical Center, Dr. L.P.  At that time, Dr. L.P noted that the Veteran had a diagnosis of PTSD related to in-service sexual trauma.  She reported that the Veteran was raped while in active service and that she had experienced mental health symptoms as a result since that time.  Dr. L.P. noted that the Veteran was badly psychiatrically injured as a result of the in-service rape and that the Veteran had been afraid to report the rape while in active service.  Dr. L.P. noted that the Veteran was able to manage her symptoms during service by requesting a transfer to work the night shift in the radio room so she could avoid others, to include her perpetrators.  

Also of record is a June 2014 statement from the Veteran's VA Medical Center social worker, Ms. S.W.  At that time, Ms. S.W. noted that the Veteran was diagnosed with PTSD related to in-service sexual trauma and major depressive disorder with psychotic features.  Ms. S.W. noted that in the several years she had been working with the Veteran, she had not known the Veteran to be someone who bent the truth and she had no reason to doubt the veracity of the Veteran's report of being raped while in active service.  

Also of record is an April 2015 statement from Dr. L.P.  At that time, Dr. L.P. noted that she had been treating the Veteran since July 2012 and since that time, had gotten to know the Veteran very well.  She reported the above described in-service sexual trauma reported by the Veteran and her subsequent diagnoses of, and treatment for, psychiatric disabilities since that time.  Dr. L.P. noted that she had no reason to doubt that the Veteran was being truthful regarding being raped while she was in active service.  

The Board acknowledges that there is no supporting documentation of the Veteran's in-service sexual trauma.  However, when the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2017).

The Board finds that the multiple letters provided by the Veteran's VA Medical Center mental health treatment providers are adequate to establish that the Veteran's suffered a sexual assault while in active service and that she has a current diagnosis of a psychiatric disability related to the in-service sexual trauma.   In this regard, the opinions of the Veteran's VA Medical Center mental health treatment providers are adequate because the examiners thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the opinions provided by the Veteran's VA Medical Center mental health treatment providers are the most probative evidence of record.  



In sum, the Board concedes that the Veteran was the victim of sexual assault and while in active service.  The evidence of record shows that the Veteran has been diagnosed with a psychiatric disability as a result of the in-service sexual trauma.  Therefore, the Board concludes that the preponderance of the evidence is for this claim and entitlement to service connection for a psychiatric disability, to include PTSD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


